United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1499
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                  Jason Woodring

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                  ____________

                            Submitted: January 14, 2022
                               Filed: May 23, 2022
                                  ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

       Jason Woodring pled guilty to destruction of an energy facility, use of fire to
commit a felony, and possession of a firearm/ammunition by an unlawful user of a
controlled substance in violation of 18 U.S.C. § 1366(a), 18 U.S.C. § 844(h), and 18
U.S.C. § 922(g)(3). The district court sentenced him to 180 months in prison and
ordered a $400 special assessment and $4,840,953.45 in restitution. Having
jurisdiction under 28 U.S.C. § 1291, this court vacates the order and remands.
      At sentencing, the district court said it would require Woodring pay during
incarceration “50 percent per month of all funds available to him.” Woodring
requested, and the government did not object, to amending the requirement to “50
percent of income earned by him while he’s incarcerated.” In the judgment, the
“Schedule of Payments” required Woodring pay during incarceration “50 percent
per month of all funds that are available to him.” In the same judgment, the
“Additional Terms for Criminal Monetary Penalties” required Woodring pay during
incarceration “50 percent per month of earned income available to him.” The
judgment did not define the term “earned income.”

       In January 2021, the government moved to authorize a $1,000.87 payment
from Woodring’s inmate trust account. It asserted, “Because of a COVID-19
stimulus package, the defendant’s inmate account had a balance of $2,001.75,” and
that the government was entitled to 50% of the balance for restitution. He had then
paid only $50 towards his restitution debt. Woodring objected, arguing the money
was not “earned income” as defined by 26 U.S.C. § 32(c)(2)(A). See 26 U.S.C. §
32(c)(2)(A)(i) (defining earned income in the Internal Revenue Code as “wages,
salaries, tips, and other employee compensation, but only if such amounts are
includible in gross income for a taxable year”). Without explanation, the court
granted the motion, ordering Woodring to pay $1,000.87 from his inmate trust
account for restitution. Woodring appeals.

       This court reviews for abuse of discretion. See United States v. Raifsnider,
846 Fed. Appx. 423, 423 (8th Cir. 2021). The district court made no findings of fact
about the source of the money in Woodring’s account. The government asserts,
“Woodring received a COVID-19 stimulus payment, which made balance of his
BOP account rise to $2,001.75.” However, the record does not show the amount of
the stimulus check or the amount in his account before its deposit.

       The district court must first determine the source of the funds. After
establishing the source of the funds, it must determine if applying the funds to
restitution is proper. Restitution may be proper under 18 U.S.C. § 3664(n) if the
                                        -2-
funds are “substantial resources from any source, including inheritance, settlement,
or other judgment.” 1 The government argues the stimulus check was a receipt of
substantial resources under § 3664(n). As in United States v. Kidd, however, the
record here is insufficient to show whether the money in Woodring’s account
included the “receipt of ‘substantial resources’ from outside sources that would be
subject to § 3664(n).” Kidd, 23 F.4th 781, 787 (8th Cir. 2022). See United States
v. Hughes, 914 F.3d 947, 951 (5th Cir. 2019) (holding that “the gradual
accumulation of prison wages” does not constitute “substantial resources” that fits
within § 3664(n)’s ambit); United States v. Poff, 781 Fed. Appx. 593, 594-95 (9th
Cir. 2019) (same).

       Because of the lack of a record in this case, this court is precluded from any
meaningful appellate review, and the case must be remanded for fact-finding. See
United States v. Howard, 989 F.3d 1068, 1070 (8th Cir. 2021) (vacating the district
court’s order because this court was “unable to conduct meaningful appellate review
of the district court’s order”). This court remands to the district court “to determine
the exact composition of the account balance and to determine if the government’s
turnover motion is properly considered pursuant to § 3664(n)” or another section.
Poff, 781 Fed. Appx. at 595.

                                    *******

      The judgment is vacated and the case remanded for further proceedings
consistent with this opinion.
                        ______________________________


      1
       The government also argues, for the first time on appeal, that restitution is
proper under 18 U.S.C. § 3664(k), which allows the district court, on its own motion
or a motion by a party, to “adjust the payment schedule, or require immediate
payment in full” upon notification of a “material change in the defendant’s economic
circumstances.” At oral argument, the government conceded that it did not notify
the victims of the change in circumstances as required under § 3664(k), so that
cannot be a basis for the court’s order.
                                         -3-